Judgment modified by striking therefrom paragraphs 3 and 4 and, as so modified, unanimously affirmed, with costs to respondents. There was no legal justification for inserting in the judgment the paragraphs struck out. (Civ. Rights Law, § 21.) The judgment directed the payment of a sum of money, which was enforeible by execution under the provisions of the Civil Practice Act, section 504. Failure to pay would not be punishable in contempt proceedings, and whether or not an execution may be had against the person of these defendants upon the return unsatisfied of an execution against property (Civ. Prac. Act, §§ 764, 766) is not a question presented here and is not decided. (See Meyers v. Becker, 95 N. Y. 486; Harris v. Elliott, 163 id. 269; Matter of Hess, 48 Hun, 586; Coffin v. Coffin, 161 App. Div. 215; People ex rel. Sarlay v. Pope, 230 id. 649.) Present —- Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ.